Citation Nr: 1645674	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  09-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran initially requested a hearing before the Board in his September 2009 substantive appeal.  However, in July 2011, the Veteran provided a signed statement that "I withdraw my request for a BVA hearing and want my appeal to be forwarded to the Board as soon as possible," thereby withdrawing his hearing request.  See 38 C.F.R. § 20.704(e) (2015).

The Board remanded these issues in June 2013 and March 2016 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, the Board determines that a remand is necessary for further development.

I.  Adequate Notice and Assistance for Missing Service Treatment Records

It is important to note that the Veteran's service treatment records for the first period of service from August 1974 to March 1980 are unavailable from the Records Management Center (RMC).  See July 2008 negative reply from the RMC.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, although the Veteran was advised of the unavailability of these documents in September 2008, he was not advised that he may submit evidence from alternative sources to establish his claim for service connection.  Nor does it appear that the Veteran was ever provided with an NA Form 13055 to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct lost medical data.  See M21-MR Part III.iii.2.E.26 (pertaining to records destroyed at the NPRC). The Board recognizes that an NA Form 13055 is not needed if information required to process a request to reconstruct a veteran's lost records under code MO1 is already of record, but that is not the case here, where it does not appear that the Veteran was requested to provide specific information regarding the dates and location of any treatment for his claimed sleep disorder in service.  As a result, in order to meet VA's heightened obligations in this case, the appeal must be remanded so that the Veteran can be provided with adequate notice of his right to submit evidence from alternative sources and an opportunity to submit a NA Form 13055. 

II. Outstanding VA Treatment Records

The Board has also identified outstanding VA records that must be associated with the claims file.  A review of the record reflects that potentially relevant sleep apnea consultation reports allegedly available through VISTA Imaging are outstanding. See April 2009 VA treatment report (noting a scanned "SLEEP STUDY NCPAP EVAL" document); March 2010 VA treatment report (entitled "SCANNED OUTSIDE MEDICAL RECORDS OB SA" and noting a scanned "PT LAST SLEEP STUDY" document).  

Additionally, only VA treatment records through June 2013 have been obtained and associated with the claims file.  To the extent that the Veteran may have received treatment for his sleep apnea from VA since then, any pertinent VA treatment records should also be downloaded to the Veteran's electronic claims file on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

III. Outstanding Private Treatment Records

According to a July 2008 VA treatment report, the Veteran "had surgery for deviated septum in June 2008. . . .  [Ear Nose and Throat (ENT)] offered to fix sleep apnea too."  Thereafter, a February 2010 VA treatment report indicated that the Veteran "was seen and evaluated by Dr. S[] - ENT for same in past - pt had last sleep study 2008; request for f/u eval with ENT re: same."  As the Veteran has seen a private ENT for his sleep apnea, attempts should be made to obtain the potentially relevant private treatment records with any necessary assistance/consent from the Veteran.

IV. Adequate VA Opinions

Although a new VA opinion was obtained in July 2016, the rationale for this opinion appears incomplete.  The July 2016 VA examiner stated, in pertinent part, the following:

The more likely etiology of veteran's obstructive sleep apnea is progressive weight gain post-service.  Literature review, UpToDate report, "In a prospective study of nearly 700 adults with four-year longitudinal follow-up, a 10 percent increase in weight was associated with a sixfold increase in risk of incident OSA", Peppard PE, Young T, Palta M, et al. Longitudinal study of moderate weight change and sleep-disordered breathing.  JAMA 2000; 284:3015.

(Emphasis added).  However, without an acknowledgement of the Veteran's noted weight gain in service, the existing rationale is deemed inadequate.  To the extent that the VA examiner suggested progressive weight gain post-service is the likely cause of his sleep apnea, additional explanation is necessary in light of the service treatment records suggesting a 17 percent increase in weight during service.  See December 1983 skinfold thickness test (weight of 200 pounds); April 1993 service periodic examination (weight 224 pounds, "medium" build); April 1995 service separation examination (weight 234 pounds, "heavy" build); cf. April 2007 VA treatment record (weight 255 pounds); October 2009 VA treatment record (weight 250 pounds, noting an increase of at least 25 pounds since his surgery of the noes and left ankle in 2009).  In light of the medical evidence cited in the July 2016 VA opinion, the examiner is directed to provide an addendum opinion, with rationale, as to whether the Veteran's current sleep apnea may be related to his in-service weight gain.  

Moreover, the Veteran's representative has recently claimed that service connection for sleep apnea should be awarded as secondary to his service-connected panic disorder without agoraphobia.  See October 2016 representative statement.  There is ample evidence of record reflecting that the Veteran's psychological disability is manifested by symptoms of sleep impairment.  See e.g. February 2004 rating decision (assigning a 30 percent disability rating for panic disorder in light of symptoms including "sleep difficulties" and stating that the "grant of service connection for panic disorder with agoraphobia is considered to satisfy your notice of disagreement as regards your claims for service connection for insomnia"); VA psychological treatment records through 2013.  Thus, an opinion on secondary service connection should also be obtained on remand to ascertain whether the service-connected panic disorder may have caused or aggravated the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the missing service treatment records, provide the Veteran with (1) notice that he may submit alternative forms of evidence to support his claim and 
(2) a NA Form 13055 to complete so that additional efforts can be made to reconstruct lost service records from August 1974 to March 1980.

2.  Obtain and associate the following VA treatment records with the claims file:  (a) copies of the sleep study documents referenced to be available via VISTA Imaging per April 2009 and March 2010 VA treatment reports and (b) any recent treatment records relevant to sleep apnea from June 2013 to the present.

3.   After obtaining any necessary consent/authorization for the release of records to VA from the Veteran, obtain private treatment records from the Veteran's private ENT and any other medical professional who may have treated his sleep apnea.  

4.  Obtain addendum opinions regarding the nature and etiology of the Veteran's sleep apnea.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion(s). 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during military service or is otherwise related to military service, including his noted weight gain in service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected panic disorder and any sleep impairment symptoms related thereto?  

(c) Is it at least as likely as not (probability of at least 50 percent) that the Veteran s cervical spine disability is aggravated (i.e., permanently worsened beyond normal progression) by his service-connected panic disorder and any sleep impairment symptoms related thereto?  

A rationale is requested for any opinion given.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

